ORDER DISMISSING MATTER AS MOOT, REINSTATING RESPONDENT AND DIRECTING THE RESPONDENT TO PAY COSTS
On January 31, 2006, this Court suspended respondent from the practice of law as a result of his failure to cooperate with the Indiana Supreme Court Disciplinary Commission's investigation of a grievance filed against him. At that time, we also taxed costs to respondent in the sum of $539.04. On March 3, 2006, the Commission filed a motion to dismiss this cause, therein stating that the respondent complied with the Commission's demands on February 283, 2006. The Commission has also moved this Court to impose additional costs against the respondent, pursuant to Ind.Admission and Discipline Rule in the amount of $9.05, bringing the total costs due in these proceedings to $548.09.
This Court, being duly advised, now finds that the Commission's motion should be granted.
IT IS, THEREFORE, ORDERED that this cause is hereby dismissed as moot in light of the Commission's certification that respondent has cooperated with its investigation. Accordingly, respondent is reinstated to the practice of law as of March 3, 2006, the date of the Commission's certification of compliance.
IT IS FURTHER ORDERED that the respondent, pursuant to Admis.Disc.R. is to reimburse the Disciplinary Commission an additional $9.05 for the costs of prosecuting this proceeding, bringing the total costs assessed against respondent in this action to $548.09. Ad-mis.Disc.R. 23(10)(f)(5) and 23(21)() provide that the respondent's failure to pay these costs by the due date of the next annual registration fee (October 1) shall be subject to an order of suspension from the practice of law. .
The Clerk of this Court is directed to forward notice of this Order to the respondent or his attorney and to the Indiana Supreme Court Disciplinary Commission.
DICKSON, SULLIVAN, BOEHM, and RUCKER, JJ., concur.
SHEPARD, C.J., not participating.